Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 25, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed October 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00712-CV
____________
 
IN RE WILLIAM E. McCORMICK, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N




Relator William E. McCormick, Jr., filed a petition for writ of mandamus
in this court complaining that the trial court lacked authority to issue a judgment
nunc pro tunc ,that the  trial court=s clarification order improperly
changed the substance of the original judgment, and that the trial court denied
relator due process.  The trial court=s orders and judgment nunc pro tunc
arise out of an action to enforce the property division made as part of relator=s divorce from the real party in
interest.  See Tex. Gov=t Code Ann. ' 22.221; see also Tex.
R. App. P. 52.  In the petition, relator asked this court to compel the
Honorable Roy Quintanilla, presiding judge of the County Court at Law Number
Three of Galveston County, to set aside orders issued August 15, 2007, and
August 22, 2007, entered in trial court cause number 02FD2412, styled In the
Matter of the Marriage of Melissa McCormick and William E. McCormick, Jr.,
which ordered appellant to vacate the subject real property and appointed a
receiver to sell the property.
Mandamus
is intended to be an extraordinary remedy, available only in limited
circumstances.  See Holloway v. Fifth Court of Appeals, 767 S.W.2d 680,
684 (Tex. 1989).  Mandamus will issue to correct a clear abuse of discretion
and, generally, only when the relator lacks an adequate appellate remedy.  See
In re Nitla S.A. de C.V., 92 S.W.3d 419, 422 (Tex.2002). 
Relator
has not established that he is entitled to extraordinary relief.  Accordingly,
we deny relator=s petition for writ of mandamus.  This court=s order of September 19, 2007,
staying enforcement of the subject orders is vacated.
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed October 25, 2007.
Panel consists of Chief Justice
Hedges and Justices Frost and Seymore.  (Frost, J. dissents and would grant
mandamus relief.)